      Case 2:10-cr-00151-MVL-JCW Document 286 Filed 09/03/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 10-151
 CHRISTOPHER RAY ALLO                                             SECTION: "S" (2)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that Christopher Ray Allo's Motion for Reconsideration

(Rec. Doc. 281) is DENIED.

       Before the court is a document styled "Christopher Allo['s] Reply to the Government's

Response to his Motion for Extraordinary and Compelling Reasons" (Rec. Doc. 281), which the

court has construed as a motion to reconsider its order of June 25, 2020 denying Allo's Motion

for Reduction of Sentence - Compassionate Release. Rec. Doc. 276. The prior order denied

Allo's motion due to failure to exhaust remedies, without prejudice to be re-urged once

administrative remedies were exhausted. The government opposes the motion.

       Allo has filed the instant pleading contending that he has exhausted remedies through the

Bureau of Prisons ("BOP"). Rec. Doc. 281, pp. 40, 46. Allo contends that he mailed an "Inmate

Request to Staff" form (Rec. Doc. 281, p. 128, Exh. 50) to the Warden on April 1, 2020 and

received no response, and thus, given the lapse of 30 days, the court may consider his

application. See 18 U.S.C. § 3582(c)(1)(A).

       The record reflects that on June 23, 2020, Allo filed an "Informal Resolution" form,

seeking the same relief and noting that he had not received a response to his April 1 request. Rec.
        Case 2:10-cr-00151-MVL-JCW Document 286 Filed 09/03/20 Page 2 of 2




Doc. 285-1. The form reflects that an informal resolution could not be reached at that time, and a

BP-9, "Request for Administrative Remedy" was provided to Allo on June 25, 2020 and returned

by him on July 8, 2020. Id. However, on August 4, 2020, Allo signed an "Administrative

Remedy Informal Resolution" form, reciting that Allo had "agreed to informally resolve this

claim." Rec. Doc. 285-2. In addition, the BOP has stated that Allo's institution, FCI Jesup in

Georgia, has "submitted him for an exception review for home confinement," which is currently

under consideration, and that the decision whether to grant it lies with the "Central Office in

DC." Rec. Doc. 285-3.

         This record establishes that Allo withdrew his claim by agreeing to informally resolve it

prior to exhausting it, and thus he has no pending claim for administrative relief. It also reflects

that, consistent with its mandate to determine a prisoner's place of imprisonment by making

specialized determinations uniquely within its own expertise, the BOP is conducting its own

review to determine if the relief requested, home confinement, is appropriate. See 18 U.S.C. §

3621.

         Accordingly, Allo has failed to exhaust administrative remedies, and the entity charged

with determining the appropriateness of the relief requested has his request under review. The

Motion for Reconsideration (Rec. Doc. 281) is therefore DENIED.
                                         3rd
         New Orleans, Louisiana, this _____ day of September, 2020.

                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                  2
